ik

CONST

iit
Iu the Gnited States District Court
For the Southern District of Georgia”
Wapeross Division Co”

DAKOTA DOUGLAS, -
*
Plaintiff, is CIVIL ACTION NO.: 5:18-cv-62
*
Vv. *
*
ANDREW SAUL, Commissioner of Social *
Security, =
BA
Defendant. #
ORDER

The Court has conducted an independent and de novo review
of the entire record and concurs with the Magistrate Judge’s
Report and Recommendation, dkt. no. 19. Plaintiff did not file
Objections to the Report and Recommendation.

Thus, the Court ADOPTS the Magistrate Judge’s Report and
Recommendation as the opinion of the Court. The Court AFFIRMS
the decision of the Commissioner and DIRECTS the Clerk of Court
to CLOSE this case and enter the appropriate judgment of

dismissal.

SO ORDERED, this 3 ay Mercy » 2020.

 

HON\A,ISEGODBEY WOOD, ameee
0

UNITED STATES DISTRICT C T
SOUTHERN DISTRICT OF GEORGIA

AO 72A
(Rev. 8/82)

 

 
